Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 15-17, 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US 2015/0341562 A1), and further in view of Lebedev (US 2015/0085602 A1).
Regarding claims 11, 16, and 27, Marshall teaches a marine electronics device comprising:
a processor [abstract marine display; 0038 module housing may include one or more printed circuit boards…microprocessors];
a wireless data communication module [0007 marine streaming device … one or more antennas that transmit wireless signals received from the one or more image modules] configured to receive sonar data from a plurality of separate portable, floatable sonar devices, wherein each of the plurality of separate portable, floatable sonar devices [0047 carriers … streaming device…may be buoyant] includes a housing [0037 image modules may each include a module housing] having at least one [sonar transducer element mounted] therein [0040 one or more imaging devices may include a portion above water and a portion within water. For example, a sonar system may include a transducer that is lowered into the water], wherein the plurality of separate portable, floatable sonar devices includes a first sonar device and a second sonar device, wherein the first sonar device is separate from the second sonar device [0040 the one or more imaging devices may be one or more transducers, one or more open water transducers];
a screen configured to display the sonar data [0053 and fig. 1 display device #2]; and
memory having a plurality of executable instructions which, when executed by the processor, cause the processor to [0038 module housing may include flash memory, random access memory, or both]:
receive, via the wireless data communication module, first sonar data from the first sonar device, wherein the first sonar data is based on first sonar return data received by the at least one conical or down-scan transducer element mounted within the housing of the first sonar device [0046 one or more streaming devices];
receive, via the wireless data communication module, second sonar data from the second sonar device, wherein the second sonar data is based on second sonar return data received by the at least one conical or down-scan transducer element mounted within the housing of the second sonar device [0046 The one or more streaming devices may function to receive data and stream data. The one or more streaming devices may allow a user freedom to move];
process the first sonar data and the second sonar data [0021 The display device may include functionality for processing graphical or pictorial images produced from an imaging device.]; and
cause display of at least one of the processed first sonar data or the processed second sonar data on the screen [0016 dual display displaying multiple hole locations; 0059 dual display #14].
Marshall teaches a transducer partially submerged in water (buoyant) … but does not explicitly teach … and yet Lebedev teaches conical or down-scan sonar transducer element [fig. 5d depicts buoyant transducer housing/shell with one downscan transducer #502 and two sidescan transducers #503].
It would have been obvious to substitute the buoyant streaming sonar device as taught by Marshall, with the downscan transducer as taught by Lebedev so that fish directly below and to the sides of the floating buoyant transducer shell may be detected as the swim.
Regarding claim 12, Marshall also teaches the marine electronics device of claim 11, wherein the memory further comprises executable instructions which, when executed by the processor, cause the processor to cause display of the processed first sonar data from the the [duplicated word] first sonar device [0016; 0021].
Regarding claim 15, Marshall as modified by Lebedev teaches the marine electronics device of claim 11, further comprising an audio signal source configured to generate an audio alert upon detection of an object of interest within the processed first sonar data or the processed second sonar data [0051 sonar device may further include and LED indicator light 109, buzzer 110 for generating an auditory signal].
Regarding claim 17, Marshall also teaches the non-transitory computer readable medium of claim 16, further comprising instructions that cause the computer to simultaneously cause display of the processed first sonar data from the conical sonar transducer element and the processed second sonar data down scan sonar transducer element on the electronic screen [0030 display is set to dual display the display may show two features side by side such as two fish displays from two separate transducers or cameras].
Regarding claim 19, Marshall also teaches the non-transitory computer readable medium of claim 16, further comprising instructions that cause the computer to analyze the sonar data to notify a user to an object of interest in the sonar data [0037 transmit the filtered data to a display device so that the information is displayed to a user].
Regarding claim 20, Marshall also teaches the non-transitory computer readable medium of claim 16, further comprising executable instructions that cause the computer to: determine a current location of the first sonar device; and provide a navigation output to provide navigation instructions to travel to the current location of the first sonar device locate at least one of the plurality of portable sonar transducers [0005 display screen located within the housing that displays the graphical or pictorial images of underwater sea life, displays one or more global positioning satellite locations, one or more menu options; 0036 global position stellite…(e.g., storing locations, tracking, overlaying a current position over a satellite map and/or topography)].
Regarding claims 21 and 28, Marshall as modified by Lebedev also teaches the non - transitory computer readable medium of claim 16 , wherein the first sonar data corresponds to sonar data taken during a first time slot and the second sonar data corresponds to sonar data taken during a second time slot , wherein the first time slot covers a different time window than the second time slot to reduce interference between the plurality of portable sonar transducers [0071 In order to use multiple sonar transducers on a single sonar device, some mechanism must be used to avoid interference between the multiple transducers. The simplest way to do this would be to only use one transducer at a time in sequence. ].
Regarding claims 22 and 29, Marshall as modified by Lebedev also teaches the non - transitory computer readable medium of claim 21, wherein the plurality of portable sonar transducers are configured to ping sequentially in different time slots [0071].
Regarding claim 23, Marshall as modified by Lebedev also teaches the non - transitory computer readable medium of claim 16 , further comprising executable instructions that cause the computer to process the first sonar data and the second sonar data by integrating the first sonar data and the second sonar data together [0100 create a continuous sonar image of the area over which the sonar device was pulled].
Regarding claim 24, Marshall as modified by Lebedev also teaches the marine electronics device of claim 11, wherein the first sonar data corresponds to sonar data taken during a first time slot and the second sonar data corresponds to sonar data taken during a second time slot , wherein the first time slot covers a different time window than the second time slot to reduce interference between the plurality of portable sonar transducers [0071 In order to use multiple sonar transducers on a single sonar device, some mechanism must be used to avoid interference between the multiple transducers. The simplest way to do this would be to only use one transducer at a time in sequence. ].
Regarding claim 25, Marshall as modified by Lebedev also teaches the marine electronics device of claim 24 , wherein the plurality of portable sonar transducers are configured to ping sequentially in different time slots [0071].
Regarding claims 26 and 30, Marshall as modified by Lebedev also teaches the marine electronics device of claim 11 , wherein the memory further comprises executable instructions which , when executed by the processor , cause the processor to process the first sonar data and the second sonar data by integrating the first sonar data and the second sonar data together [0100 create a continuous sonar image of the area over which the sonar device was pulled].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US 2015/0341562 A1) and Lebedev (US 2015/0085602 A1) as applied to claim 11 above, and further in view of Coleman (US 8,300,499 B2).
Regarding claim 14, Marshall does not explicitly teach … and yet Coleman teaches teaches the marine electronics device of claim 11, wherein the first sonar device includes a first conical sonar transducer element and a first down-scan sonar transducer element, wherein the first conical sonar transducer element operates at about 83 kHz or about 200 kHz and the first down-scan sonar transducer element operates at about 455 kHz or about 800 kHz [col. 10:35-45 Although dual frequency operations providing a specific beam fan for each respective element; Hughes Clarke, J. E., et al., Knudsen 320 200 kHz keel-mounted sidescan trials; Results from 2000/2001/2002 field operations; [online]; Retrieved on Jun. 23, 2010 from the Internet <URL: http://www.omg.unb.ca/Ksidescan/K320-SStrials.html; 11 pages.; Trevorrow, M.V., et al., “Description and Evaluation of a Four-Channel, Coherent 100-kHz Sidescan Sonar'; Defence R&D Canada Atlantic; Dec. 2004.; SeaBat 8101 Product Specification; 240kHz. Multibeam Echo Sounder; (C) 1999 RESON Inc.; Version 4.0.].
It would have been obvious to implement the multiple transducers as taught by Marshall, with the dual frequency transducer frequency division as taught by Coleman so that different depths may be image.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on the specific combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645